Citation Nr: 1105006	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  02-14 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel





INTRODUCTION

The Veteran had active military service from October 1968 to 
August 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision by the RO in Cleveland, 
Ohio, that denied a petition to reopen a previously denied claim 
of service connection for a back disability.  The Board remanded 
the matter to the agency of original jurisdiction for further 
development and adjudication in May 2004 and February 2007.  The 
Board reopened the Veteran's claim and again remanded the case in 
March 2008.  

In June 2008, before the case was re-certified to the Board, the 
Veteran submitted a request for a hearing.  However, his request 
was unclear as to the location where he wanted the hearing to be 
conducted.  (The Veteran requested locations other than at the 
RO.)  Because the Board does not conduct hearings at locations 
other than Washington D.C. and at regional offices, the Board 
sent the Veteran a clarification letter in May 2010.  Upon 
receipt of this correspondence from the Board, the Veteran 
indicated in a June 2010 response that he wished to testify 
before a Veterans Law Judge by means of a videoconference 
connection between the RO and Washington D.C.  See 38 C.F.R. §§ 
20.703, 20.1304(a) (2010).  The Board thus remanded the case 
again in June 2010 with instructions for the RO to schedule the 
Veteran for a videoconference hearing with a Veterans Law Judge.  
The RO apparently scheduled the Veteran for a hearing, but the 
Veteran failed to report.  (There is no notice letter concerning 
the scheduled hearing associated with the claims file, but the 
Board notes that the Veteran's representative prepared a brief in 
December 2009 in which he acknowledged that the hearing had in 
fact been scheduled for November 10, 2010, and the Veteran had 
failed to attend.  No reason for the failure to report was 
given.)  Thus, there has been compliance with the Board's June 
2010 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  




FINDING OF FACT

Any back disability from which the Veteran currently suffers is 
not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to arrive at a decision on the claim on 
appeal has been accomplished.  

In this respect, through August 2001, May 2004, and April 2008 
notice letters, the Veteran received notice of the information 
and evidence needed to substantiate his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample opportunity 
to submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the August 2001, May 2004, and April 
2008 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, will 
be obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
Veteran identify any medical providers from whom he wanted the RO 
to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 121 (2004).  See also Notice and Assistance 
Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 
30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the 
prior requirement that VA specifically ask the claimant to 
provide any pertinent evidence in his possession).  These 
requirements were met by the aforementioned letters.  

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided until after 
the initial adjudication of the Veteran's claim, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the Veteran 
received such notice via the April 2008 notice letter.  The Board 
does not now have such issues before it.  Consequently, a remand 
for additional notification on these questions is not necessary.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any 
additional action is needed to comply with the duty to assist in 
connection with the claim on appeal.  The Veteran underwent VA 
examination in July 2007 and in September 2009; reports of those 
examinations are of record.  In that connection, the Board notes 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As 
noted below, the Board finds that the VA examinations obtained in 
this case are adequate as they are predicated on consideration of 
all of the pertinent evidence of record, to include the 
statements of the Veteran and his representative, and document 
that the examiner conducted full physical examination of the 
Veteran.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the claim on appeal has been met.  38 C.F.R. § 
3.159(c)(4).  

In addition, records of the Veteran's private and VA medical 
treatment have been associated with the file.  The Veteran has 
further been given the opportunity to submit evidence, and he and 
his representative have provided written argument in support of 
his claim.  Otherwise, neither the Veteran nor his representative 
has identified, and the record does not indicate, existing 
records pertinent to the claim that need to be obtained.  Under 
these circumstances, the Board finds that VA has complied with 
all duties to notify and assist required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a back disability.  
He claims that he fell through an open hatch while in service, 
injuring his back, and has had problems with back pain since that 
time.  Thus, the Veteran contends that service connection for a 
back disability is warranted.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease; and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not 
enough that an injury or disease occurred in service; there must 
be chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred during service if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).

Relevant medical evidence of record consists of the Veteran's 
service treatment records and treatment records from VA and 
private treatment providers, as well as VA examinations conducted 
in July 2007 and September 2009.  Review of the Veteran's service 
treatment records reflects that his spine and musculoskeletal 
system were noted to be normal at a December 1968 entrance 
medical examination.  A May 1971 treatment note documents that 
the Veteran fell down a hatch and complained of pain in his right 
side.  Radiological examination of his ribs was normal at that 
time, and no indication was made in the record that the Veteran 
complained of pain in his back following the fall.  He was seen 
in April 1972 for complaints of low back pain of two months' 
duration and was found to have lumbosacral spasms at that time.  
A second treatment note dated in May 1972 notes that the Veteran 
complained of ongoing low back pain; at that time, he was 
diagnosed with chronic mild low back strain.  Since that time, 
the Veteran has made multiple complaints to his VA and private 
treatment providers of pain in his back that radiated to his 
legs.  He underwent laminectomy on two occasions in 1984 and has 
continued to receive ongoing treatment for his back problems, 
variously diagnosed as chronic lumbar strain and degenerative 
disc disease with arthritis, since that time.  

As noted above, the Veteran has received ongoing treatment for 
problems with his back.  The earliest treatment records in the 
claims file document that he was seen in December 1983 for 
complaints of pain in his lower back; he underwent surgery in 
January 1984 and again in July 1984 to treat what was identified 
at the time as degenerative disc disease of the lumbar spine.  
Since that time, he has repeatedly complained to both private and 
VA treatment providers of pain in his back radiating to his legs, 
and he has been diagnosed with, variously, chronic low back 
strain and postoperative laminectomy with degenerative arthritis 
and radiculopathy.  Further, VA examinations concerning his claim 
for service connection for a back disability were conducted in 
July 2007 and September 2009.  Report of the July 2007 
examination reflects that the VA examiner reviewed the Veteran's 
medical history as well as his complaints.  He noted that the 
Veteran reported having injured his back during service when he 
fell down a hatch but noted that contemporaneous service 
treatment records documented the injury as one to the Veteran's 
ribs, not his back.  The examiner noted particularly the 
Veteran's complaints of pain and weakness in his back, as well as 
his ongoing complaints of limited and painful motion, and 
diagnosed the Veteran with postoperative degenerative disc 
disease.  The examiner opined that the Veteran's current back 
disability was not likely related to service, reasoning that 
although the Veteran now reports having injured his back in 
service, no such injury was documented at the time.  In his 
opinion, the examiner further found that the Veteran's current 
back problems were more likely a "natural[ly] occurring lumbar 
disc disease."  

The Veteran was again provided VA examination in September 2009.  
At that time, he was again noted to complain of back pain that 
originated with an in-service fall.  The examiner acknowledged 
the Veteran's in-service fall, which he noted resulted in a rib 
injury, as well as post-service diagnoses of chronic sprain and 
strain of the lumbar spine.  He diagnosed the Veteran with 
postoperative laminectomy for lumbar disc disease with arthritis.  
Considering the Veteran's report of an in-service fall that 
injured his back, the examiner nevertheless opined that any 
relation to the in-service injury "is purely speculative as 
there was no specific back injury."  Acknowledging the Veteran's 
in-service diagnosis of back strain, the examiner found that his 
current arthritis is due to the surgery the Veteran underwent 
following service, not to any "remote injury" during the 
Veteran's active duty.

The Veteran has also submitted multiple written statements to VA 
in support of his service connection claim.  To that end, the 
Veteran has stated on multiple occasions that he fell through a 
hatch while on active duty and injured his back in the fall.  He 
has further contended that he has had problems with his back 
since the in-service fall; records of his ongoing medical 
treatment document that he has made similar reports to multiple 
treatment providers.  

Upon review of the evidence of record, the Board finds that there 
is no evidence medically relating any current back disability to 
military service.  The Board notes in particular that the 
Veteran's 1971 in-service fall, on which he blames his current 
back disability, is noted in his service treatment records to 
have caused pain and possible injury to his right side and ribs, 
not to his back.  No back complaint was registered at the time.  
The Veteran did not receive any treatment at the time for a back 
injury and subsequent service treatment records and examination 
reflect no residuals of any in-service back injury.  In fact, the 
Veteran was not seen in service for complaints of problems with 
his back until nearly a year after the fall, at which time he 
reported having pain in his lower back of only two months' 
duration.  That any in-service back injury or the in-service low 
back strain resolved without residuals is further supported by 
the fact that the Veteran did not seek treatment for any problems 
with his back until more than a decade after his separation from 
service--at a December 1983 treatment visit.  In addition, the 
Board looks to the statements by the VA examiner in July 2007 and 
September 2009, in which he opines that the Veteran's current 
back disability is unrelated to any incident in service.  
Additionally, no arthritis was shown within a year of the 
Veteran's separation from active military service.  38 C.F.R. 
§§ 3.307, 3.309.

Absent a medical opinion relating the Veteran's current back 
disability to military service, his claim for service connection 
for a back disability must be denied.  As noted above, the Board 
acknowledges that the Veteran has reported that he first 
experienced symptoms of back pain during service.  The Veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing symptoms 
either in service or after service).  See, e.g., Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  However, he is not competent to say that 
any such symptoms experienced in service were a result of or 
worsened by any incident in service or were of a chronic nature 
to which a specific current disability can be attributed.  
Indeed, competent medical authority has specifically indicated 
that current diagnosis of arthritis and postoperative laminectomy 
for degenerative disc disease with radiculopathy is not related 
to symptoms the Veteran had in service.  This medical opinion is 
uncontradicted in the record.

The Board concedes that the Veteran's current treatment records 
confirm a current back disability, but concludes that there is no 
competent medical evidence relating that disorder to service.  
Even accepting the Veteran's complaints of an in-service back 
injury, the Board notes that no complaints or findings of chronic 
back disability were noted at any later point during the 
Veteran's service.  To the contrary, he was noted at an April 
1972 treatment visit to complain of back pain of only two months' 
duration, even though the fall in which he claims to have injured 
his back occurred nearly a year prior, in May 1971.  Records of 
the Veteran's post-service treatment further reflect that he did 
not seek treatment for or reference any back problems for more 
than 10 years following his separation from service.  Further, 
even considering the Veteran's contentions of having experienced 
back pain since service, the VA examiner concluded that any in-
service problem resolved without residuals and was unrelated to 
his current back disability.  This evidence leads to the 
conclusion that the Veteran's statements regarding continued 
problems since service are not credible.  

The Board concedes that the Veteran currently carries a diagnosis 
of postoperative laminectomy for lumbar disc disease with 
arthritis.  However, the Board finds compelling the fact that, 
aside from repeating the Veteran's own assertions that he first 
experienced back pain in service following a fall,  none of the 
Veteran's multiple private and VA treatment providers and 
examiners has provided an opinion that any current diagnosis is 
related in any way to military service.  The July 2007 and 
September 2009 VA examiner specifically found that the Veteran's 
complaints of radiating back pain were due, not to in-service 
event, but to a "natural[ly] occurring lumbar disc disease."  
In so finding, the examiner clearly considered the Veteran's 
report of back pain that began in service and continued to the 
present; however, based on a full review of the medical evidence 
and physical examination, the examiner still concluded that the 
Veteran's current disability was not related to service.  Thus, 
in this case, when weighing the evidence of record, the Board 
finds compelling the lack of any medical evidence linking a 
current back disability to service or event coincident therewith.  
The Board is persuaded by the July 2007 and September 2009 VA 
examiner's opinions, which are not contradicted by any other 
competent medical evidence and reflect evaluation of both 
physical examination of the Veteran and the entire record.  
Furthermore, as a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent to 
provide a probative opinion on a medical matter, such as an 
etiological relationship between any current disability and 
military service.  See Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the applicable 
laws and regulations, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for a back disability.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


